Citation Nr: 0527968	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a gastro-intestinal 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied the 
above claims.

The issue on appeal had previously included that of 
entitlement to service connection for tinnitus, however, 
during the pendency of the appeal, by rating action of the RO 
dated in March 2004, the RO granted entitlement to service 
connection for tinnitus.  As this demonstrates a full grant 
of benefits with regard to this claim, the issue is no longer 
before the Board.

The issues of entitlement to service connection for PTSD and 
a skin disorder, to include as secondary to exposure to Agent 
Orange are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A gastro-intestinal disorder was manifested during the 
veteran's period of active service.


CONCLUSION OF LAW

The veteran is entitled to service connection for a gastro-
intestinal disorder.  38 U.S.C.A.  §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duty to notify and assist has been met to the extent 
necessary to allow the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that in May 1967, the veteran 
reported a three week history of intermittent diarrhea.  The 
impression was diarrhea.  In January 1968, he reported a 
several day diagnosis of watery diarrhea.  The impression was 
diarrhea.

A chronological record of medical care dated in October 1970 
shows that the veteran had chronic epigastric distress with 
belching.  He was said to be in minimal pain.  An upper 
gastrointestinal series revealed only minimal gastritis.

A chronological record of medical care dated in April 1972 
shows that the veteran reported nausea, emesis, and frequent 
bowel movements.  The diagnosis was gastroenteritis.  A 
follow-up visit showed improvement with a diagnosis of 
gastroenteritis.

A chronological record of medical care dated in July 1975 
shows that the veteran reported nausea, vomiting, diarrhea 
and stomach cramps.  The impression was gastroenteritis.

Subsequent to service, private outpatient treatment records 
from S. V. Freedman, M.D., dated in November 1989 show that 
the veteran reported epigastric distress.  The impression was 
hematemesis, probably from either an erosive gastritis or 
gastric ulcer.

Private outpatient treatment records from M. M. Lam, M.D., 
dated from September 2000 to February 2003 show impressions 
of chronic gastroesophageal reflux probably from esophagitis.

Private outpatient treatment records from W. K. Trzcinski, 
M.D., dated in November 2000 reveal, in pertinent part, that 
the veteran had increasing problems with gastric reflux along 
with a stomach ulcer.

A VA examination report dated in November 2001 shows that the 
veteran, in pertinent part, reported a history of symptoms 
associated with a gastro-intestinal disorder dating back to 
his period of active service.  The diagnosis was a history of 
gastritis with duodenal ulcer found on October 5, 2000; 
reflux esophagitis with prior endoscopic evidence of 
erosions, hiatal hernia, and Barrett's esophagus; 
inflammatory bowel disease, most likely ulcerative colitis; 
and status post benign colon polypectomy.  The examiner added 
that the service medical records documented gastritis on 
upper gastro-intestinal test and reported chronic epigastric 
distress with belching on October 5, 1970.  Service medical 
record entries also documented several episodes of diarrhea, 
lasting from days to weeks.  The examiner opined that on a 
more likely than not basis, the findings indicated 
inflammatory bowel disease, reflux esophagitis, and gastritis 
originated while in military service.

The veteran asserts that he has a current gastro-intestinal 
disorder which was first manifested during his period of 
active service, and which has continued intermittently ever 
since.  Review of the service medical records shows that the 
veteran was treated intermittently for symptoms associated 
with a gastro-intestinal disorder during his period of active 
service.

The November 2001 VA examination report shows a diagnosis of 
a history of 
gastritis with duodenal ulcer; reflux esophagitis; 
inflammatory bowel disease, most likely ulcerative colitis; 
and status post benign colon polypectomy.  The examiner 
opined that it was more likely than not that the inflammatory 
bowel disease, reflux esophagitis, and gastritis originated 
during service.  The Board finds the foregoing opinion to be 
probative as it was based upon review of the veteran's 
medical record, as well as physical examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the evidence is at the very least in 
equipoise as to whether the veteran's current gastro-
intestinal disorder was manifested as a result of his period 
of active service.  After having considered all of the 
evidence of record, the Board concludes that the evidence 
supports the conclusion that the veteran's currently 
diagnosed gastro-intestinal disorder was of service origin.  
There appears to be no medical opinion evidence to the 
contrary.  Thus, the benefit of the doubt rule is for 
application; see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2004); and entitlement to service connection for a gastro-
intestinal disorder is granted.


ORDER

Entitlement to service connection for a gastro-intestinal 
disorder is granted.


REMAND

Unfortunately, a remand is required with regard to the issues 
of entitlement to service connection for PTSD and a skin 
disorder, to include as secondary to exposure to Agent 
Orange, in order to comply with VA's duty to notify and 
assist.  This is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran asserts that he has PTSD which is due to his 
period of active service while serving in the Republic of 
Vietnam from February 1966 to February 1967.  He reported 
being exposed to combat activity during his tour of duty, to 
include observing and participating in providing aid to 
survivors and evacuation of the killed civilian youth.  He 
also reported being assigned to the Tan Son Nhut Air Base 
wherein he worked on flight line maintenance.  He reported 
being sent up country to repair and retrieve downed aircraft; 
servicing Agent Orange for two months; being attacked by 
mortars and having airplanes blowing up around him; and being 
subjected to firefighting.  

Private medical records from T. D. Hermsen, M.S., dated from 
September 2004 to July 2005 show that the veteran has been 
diagnosed with chronic PTSD.  In July 2005 it was noted that 
it was more likely than not that the condition was caused by 
his exposure to traumas experienced in his tour of the war 
zone.

It does not appear that an attempt to verify the veteran's 
alleged stressors has been undertaken by the RO.  As such, 
the Board concludes that on remand, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, and the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
be provided with the appropriate evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.  Should any of the 
veteran's reported stressors be verified, a VA psychiatric 
examination would prove helpful in this case to determine 
whether a diagnosis of PTSD is supported by a verified 
stressor.

Additionally, the veteran asserts that he currently has skin 
cancer that is the result of sun exposure during his period 
of active service as an aircraft mechanic, to include his 
tour of duty in the Republic of Vietnam.

Private outpatient treatment records from Dr. Trzcinski, 
dated from November 2001 to January 2002 reveal that biopsies 
taken from over the left and right eyelids and left hand were 
positive for solar keratosis.

A VA examination report dated in November 2001 shows that the 
veteran has a diagnosis of extensive solar damage to the skin 
of the face and hands with numerous actinic keratosis 
involving bilateral hands, face, nose and left ear.  He also 
had single seborrheic keratosis at the lumbar area and at the 
right triceps area.  The examiner, however, did not opine on 
the etiology of the currently diagnosed skin disorder.  

A private medical record from E. Khieran, M.D., dated in 
January 2003 shows that the veteran had solar keratosis over 
sun-exposed areas in his body and was getting liquid nitrogen 
treatment.  It was noted that he had significant history of 
sun exposure in his military service.

Private medical records dated from January 2005 to February 
2005 show that the veteran underwent an excision of a 
squamous cell carcinoma on each hand.

The veteran has been diagnosed with solar keratosis and 
squamous cell carcinoma; however, it is not clear that any 
presently diagnosed skin disability may be related to 
service.  Although Dr. Khieran in January 2003 suggested that 
the veteran had a significant history of sun exposure during 
service, it was not indicated that this was based on a review 
of the veteran's claims folder.  Thus, a dermatologic 
examination must be scheduled.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people involved, and 
unit(s) involved.  Inform him that his 
failure to provide this detailed 
information could prevent the 
verification of his stressors and result 
in an adverse decision.

2.  After a response is received from the 
veteran or the time for response expires, 
request that the USASCRUR provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, to include daily ship 
logs.  Provide USASCRUR with a 
description of his alleged stressors as 
identified, as well as any other 
stressors he describes in response to the 
above request for information.  Provide 
USASCRUR with copies of any lay 
statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  If it is determined that the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorders which may be 
present, to include PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination  Any further indicated tests 
and studies to include psychological 
studies are to be conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is 
sufficient to produce the veteran's PTSD; 
and whether there is a link between the 
current symptomatology and his period of 
active service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  A VA dermatologic examination should 
be scheduled in order to determine the 
nature and etiology of the veteran's skin 
disorder.  The examiner should elicit 
from the veteran and record a complete 
clinical history referable to any skin 
disorder found on examination.  If any 
skin disorders are found, the examiner 
should opine regarding the relationship 
between that disorder and the veteran's 
period of active service.  The examiner 
should opine as to the degree of sun 
exposure of the veteran during his period 
of active service and whether said 
history of sun exposure is relevant to 
any currently diagnosed skin disorder. 
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


